DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Rejection is in response to Applicant’s Remarks/Amendments filed on 13 December, 2020. The amendments have been entered, and accordingly, claims 1-3 and 5-16 remain pending, wherein claim 4 has been cancelled and claims 13-16 are new.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 recites, “wherein an arc radius of the first arced side is greater than an arc radius of the second arced side or an arc radius of the third arced side”, which is considered new matter as the limitations have not been described, or otherwise disclosed within the present application as originally filed. In the Applicant’s remarks, the Applicant points to an annotation of the present invention’s figure 5 to show support for such amendment. However, the drawings and specification fail to provide adequate support for the Applicant’s newly presented claim limitation. While drawings may be utilized for what is reasonably shown, it is understood as stated in MPEP§ 2125, “When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value.” Due to this, the drawings cannot be reasonably relied upon to show dimensions, or the like, relative between features of the structure, unless adequately described within the specification, in combination with the drawings, to provide one having ordinary skill, reasonably, that the claimed invention was intended to encompass the relative dimensions as claimed. As the specification fails to provide such description, and the drawings are not to scale of the dimensions, it is inappropriate to rely solely on the drawings for support of the newly presented claim limitations. Therefore, for examination purposes, it is being interpreted that claim 13 recites - - wherein an arc radius of the first arced side, second arced side, and third arced side is provided - -.
Claim 14 recites, “wherein a length of a long side of the cutting opening is greater than or equal to a first distance between each of the surrounding walls of any two of the connecting holes”, which is considered new matter as the limitations have not been described, or otherwise When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value.” Due to this, the drawings cannot be reasonably relied upon to show dimensions, or the like, relative between features of the structure, unless adequately described within the specification, in combination with the drawings, to provide one having ordinary skill, reasonably, that the claimed invention was intended to encompass the relative dimensions as claimed. As the specification fails to provide such description, and the drawings are not to scale of the dimensions, it is inappropriate to rely solely on the drawings for support of the newly presented claim limitations. Therefore, for examination purposes, it is being interpreted that claim 14 recites - - wherein a side of the cutting opening has a length that is at a first distance between each of the surrounding walls of any two of the connecting holes - -.
First, claim 15 is directly dependent from rejected claim 14, and therefore, is rejected further under 35 U.S.C. 112(a) due to dependency. Second, claim 15 recites, “a second distance between the surrounding wall of the first connecting hole and the surrounding wall of the third connecting hole is less than or equal to the length of the long side of the cutting opening”, which is considered new matter as the limitations have not been described, or otherwise disclosed within the present application as originally filed. In the Applicant’s remarks, the Applicant points to an annotation of the present invention’s figure 5 to show support for such amendment. However, the drawings and specification fail to provide adequate support for the Applicant’s newly presented claim limitation. While drawings may be utilized for what is reasonably shown, it is understood as stated in MPEP§ 2125, “When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value.” Due to this, the drawings cannot be reasonably relied upon to show dimensions, or the like, relative between features of the structure, unless adequately described within the specification, in combination with the drawings, to provide one having ordinary skill, reasonably, that the claimed invention was intended to encompass the relative dimensions as claimed. As the specification fails to provide such description, and the drawings are not to scale of the dimensions, it is inappropriate to rely solely on the drawings for support of the newly presented claim limitations. Therefore, for examination purposes, it is being interpreted that claim 15 recites - - a second distance between the surrounding wall of the first connecting hole and the surrounding wall of the third connecting hole is relative to the length of the side of the cutting opening - -.
Claim 16 recites, “wherein a length of a long side of the cutting opening is greater than a diameter of the first condenser section or a diameter of the second condenser section”, which is considered new matter as the limitations have not been described, or otherwise disclosed within the present application as originally filed. In the Applicant’s remarks, the Applicant points to an annotation of the present invention’s figure 5 to show support for such amendment. However, the drawings and specification fail to provide adequate support for the Applicant’s newly presented claim limitation. While drawings may be utilized for what is reasonably shown, it is understood as stated in MPEP§ 2125, “When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value.” Due to this, the drawings cannot be reasonably relied upon to show dimensions, or the like, relative between features of the structure, unless adequately described within the specification, in combination with the drawings, to provide one having ordinary skill, reasonably, that the claimed invention was intended to encompass the relative dimensions as claimed. As the specification fails to provide such description, and the drawings are not to scale of the dimensions, it is inappropriate to rely solely on the drawings for support of the newly presented claim limitations. Therefore, for examination purposes, it is being interpreted that claim 16 recites - - a length of a side of the cutting opening is positioned relative to a diameter of the first condenser section or a diameter of the second condenser section - -.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6-7, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein a plurality of connecting holes are formed on the respective cooling plates on two sides of the, wherein the first and the second condenser sections individually pass through the respective connecting holes”, which renders the claim indefinite. Specifically, noted with the underlined and bolded section, it is unclear what the connecting holes are to form on two sides thereof.  It appears that the claim is missing reference to the structure required to clearly define the positioning/placement of the connecting holes of the heat dissipating apparatus.  The Examiner will note that the previously filed claims mentioned the connecting holes being formed on two sides of the cutting opening within claim 2, and therefore, it will be interpreted as such for examination purposes.
Claims 3, 6-7, and 14-15 either directly or indirectly depend from rejected claim 2. Therefore, the claims are further rejected under 35 U.S.C. 112(b) due to the dependency from rejected claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 2007/0131389 A1), in view of CHENG (US 7,455,102 B2), CHENG (US 7,245,494 B2 – herein referred to as CHENG ‘494), and LIN (US 2014/0076521 A1).
As to claim 1, CHEN discloses a heat dissipating apparatus(abstract; par. 2) used in non-forced convection, comprising:
a cooling plate(10 and 10’) assembly having a cutting opening disposed at the center thereof (see annotated figure 1);
an upper shielding plate (4) covering the cutting opening correspondingly above the cooling plate assembly (figure 9; par. 29);
a lower shielding plate(4) covering the cutting opening correspondingly below the cooling plate assembly(figure 9; par. 36);
a metal base(3) disposed below the lower shielding plate(figure 9); and 
a plurality of heat pipes(2; par. 27), each having an evaporator section(see annotated figure 1), a first condenser section(see annotated figure 1), and a second condenser section(see annotated figure 1), wherein the first and the second condenser sections individually extend from two ends of the evaporator section(see annotated figure 1), wherein each of the evaporator sections is provided on the metal base(par. 28), wherein the first condenser sections pass through the cooling plate assembly and are disposed to one side of the cutting opening (figure 6; par. 28-31; see annotated figure 1 – placement of first condenser sections and cutting opening provide that the first condenser sections are along the left side of the cutting opening), wherein the second condenser sections pass through the cooling plate assembly and are disposed to the other side of the cutting opening( figure 6; par. 28-31; see annotated figure 1 – placement of first condenser sections and cutting opening provide that the first condenser sections are along the left side of the cutting opening),
wherein the cooling plate assembly comprises a plurality of cooling plates stacked mutually (figure 5 – wherein 10 and 10’ are positioned one atop of the other; par. 22-24 – wherein the cooling plate assemblies each comprise fins 1 and 1’, which are further stacked mutually), a first arced side disposed on each of a front end and a rear end of each cooling plate (see annotated figure 1, wherein the front and rear side are each provided an arc side).
However, CHEN merely discloses that the heat pipes, particularly at the evaporator section, is installed on the metal base, but does not explicitly state that the heat pipes are fixed to the metal base, which based on broadest reasonable interpretation requires fastening securely of the heat pipes to the metal base at the evaporator section. In addition, CHEN does not provide wherein the metal base comprises a plurality of cooling fins, or wherein the mutually stacked cooling plates include a second and third arced side disposed each on the front and rear ends of each cooling plate, and the first arced side is disposed between the second and third arced sides.
Firstly, CHENG is within the same field of endeavor provided a heat dissipating apparatus, which incorporates a plurality of heat pipes (3) including first and second condenser sections (31; col.3, lines 46-49) and evaporator sections (33; col.3, lines 46-49), a cooling plate assembly (2) which incorporate the first and second condenser sections of the heat pipes passing through the cooling plate assembly (col.3, lines 49-51). CHENG teaches that the evaporator sections (33) of the heat pipes are housed within a metal base (1, formed of sections 11 and 13) and particularly, that the heat pipes are fixed to the metal base (col.3, line 65 – col.4, line 11). CHENG notes that such arrangement not only provide securely fastening the heat pipe to the metal base (col.4, lines 10-11), but that such a design ensures securely contacting the evaporation section with a retaining groove of the metal base (col.4, lines 9-10). Thereby, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify CHEN with the teachings of CHENG to incorporate the heat pipe fixed to the metal base to ensure secure contact between the evaporation section and the metal base and securely fasten the heat pipe in place (col.3, line 65 – col.4, line 11). In doing so, the heat pipes of CHEN are to be provided to be fixed to the metal base.
Secondly, CHENG ‘494 is further within the same field of endeavor provided a heat dissipating apparatus (abstract) comprising a plurality of heat pipes (2) joined to a metal base (3), wherein each of the heat pipes incorporate two condenser sections (22) extending from two opposite ends of an evaporator section (21) and wherein a cooling plate assembly (1) receives the condenser sections of the heat pipe (col.2, lines 42-43). CHENG ‘494 teaches wherein the metal base incorporates fins thereon (33; figures 1 or 2 show the fins). CHENG ‘494 notes that fins are known to enable removal of heat (col.3, lines 18-19), such that the fins provided on the metal base would further be understood to those having ordinary skill within the art to enable elimination of heat at the metal base. Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify CHEN, in view of the teachings of CHENG ‘494, to incorporate fins at the base, so as to further provide removal of heat through application of fins, which is known and recognized by CHENG ‘494 to be a structure which is applied for such reasons. In doing so, fins are positioned along an upper surface of the metal base of CHEN as taught by CHENG ‘494.
Lastly, LIN teaches a cooling plate assembly (14) comprising a plurality of cooling plates stacked mutually (13; par. 24 and 27), which are provided with additional arcs to a first arc (first arc is the central arc, wherein two additional arcs, 137, are positioned along the sides of the first arc; see figure 1). LIN teaches that the additional arcs provide channeling vertically to dissipate the heat around the electronic device directly, so as to enhance the heat dissipation efficiency significantly (abstract; par. 2 and 7). It, further, would be understood to those having ordinary skill within the art that duplicating the second and third arcs along the rear side, on opposite adjacent sides to the first arc on the rear side, through duplication of parts that would have been obvious to those having ordinary skill within the art, since it has been held “that mere duplication of parts has no patentable significance unless a new and unexpected result is produced”. See MPEP §2144.04-VI (B). Looking at the specification as originally filed, pages 6-7, the Applicant has not provided any criticality to the arcs, or number of arcs, provided for along the front and rear surfaces. Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify CHEN to incorporate the teachings of second and third arcs along the front end, and by duplication of parts along the rear end, for the purpose of providing bidirectional airflow through the heat dissipation apparatus of CHEN to enhance the direct dissipation of heat from the electronic devices to be cooled and enhance the heat dissipation efficiency.

    PNG
    media_image1.png
    770
    702
    media_image1.png
    Greyscale

Annotated Figure 1

As to claim 2, CHEN, as modified by CHENG, CHENG ‘494, and LIN, teach wherein a plurality of connecting holes(11 and 11’; par. 28) are formed on the respective cooling plates on two sides of the cutting opening (as interpreted, in view of claim 2 rejected under 35 U.S.C. 112(b); see annotated figure 1), wherein the first and the second condenser sections individually pass through the respective connecting holes(par. 28; figure 9).

As to claim 3, CHEN, as modified by CHENG, CHENG ‘494,and LIN, teaches wherein a surrounding wall(12 and 12’) is formed around the perimeter of each of the connecting holes of the cooling plates(par. 28; figure 1), wherein a fluid channel is formed between any two adjacent cooling plates through the corresponding surrounding wall(figure 3 – fluid channel is formed in the space between adjacent cooling plates).

As to claim 7, CHEN, as modified by CHENG, CHENG ‘494, and LIN, teaches wherein a plurality of first throughholes(41) are formed on the upper shielding plate corresponding to the connecting holes(par. 29), wherein a plurality of second throughholes(41) are formed on the lower shielding plate corresponding to the connecting holes(par. 29 and 36), wherein the first and second condenser sections pass through the first and second throughholes(par. 29 and 36; figure 9).

As to claim 8, CHEN, as modified by CHENG, CHENG ‘494, and LIN, teaches wherein the first and the second condenser sections of any two adjacent heat pipes are disposed inversely and dislocated from each other in the cooling plate assembly(see annotated figure 1 – wherein the heat pipes are placed in opposite fashion to one another, and wherein the heat pipes are dislocated to one another, e.g., put out of place from an adjacent heat pipe by being located in an offset manner).

As to claim 9, CHEN, as modified by CHENG, CHENG ‘494, and LIN, teaches the metal base as required by claim 1 and wherein the fins were disposed on the upper surface of the base (as taught by CHENG ‘494), but does not further teach the requirements of claim 9.
However, CHENG further teaches wherein the metal base(1) comprises a lower conductive seat(13) and an upper conductive seat(11) assembled with the lower conductive seat correspondingly(figure 3 and 5-6). CHENG teaches that such an arrangement provides securing the heat pipe to the metal base (col.3, line 65- col.4, line 11), which in turn would allow for heat conduction of the heat generating component from the rectangular base (col.3, lines 55-57). Thus, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify CHEN, as modified by CHENG, CHENG ‘494, and LIN, further with the teachings of CHENG to provide the upper and lower conductive seats for the purpose of securing the heat pipe. More so, in doing so, it would be apparent that the previous modification to provide the fins on the upper surface of the metal base would provide that the fins are disposed on the upper conductive seat.

As to claim 10, CHEN, as modified by CHENG, CHENG ‘494, and LIN, does not provide further the requirements of claim 10.
However, CHENG further teaches wherein a plurality of first grooves(12) are formed on the lower conductive seat(13) and a plurality of second grooves(19) are formed on the upper conductive seat(14), wherein the second grooves are individually disposed corresponding to the first grooves to accommodate the evaporator sections of the heat pipes(figures 3 and 5-6; col.3, line 58- col.4, line 11; col.4, lines 15-48). CHENG teaches that such an arrangement provides securing the heat pipe to the metal base (col.3, line 65- col.4, line 11), which in turn would allow for heat conduction of the heat generating component from the rectangular base (col.3, lines 55-57). Thus, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify CHEN, as modified by CHENG, CHENG ‘494, and LIN, further with the teachings of CHENG to provide the upper and lower conductive seats and corresponding grooves to accommodate the evaporator section of the heat pipes for the purpose of securing the heat pipe. In doing so, the heat pipe, at the evaporator section, is provided in the grooves of the upper and lower conductive seats of the metal base.

As to claim 13 (as interpreted for examination purposes in the rejection of claim 13 under 35 U.S.C. 112(a)), CHEN, as modified by CHENG, CHENG ‘494, and LIN, teaches wherein an arc radius of the first arced side, second arced side, and third arced side is provided (see annotated figure 1 of CHEN, which provides arc radius of the first arced side, while LIN provided additional second and third arced sides with radius as shown in figure 1 of LIN).

As to claim 14 (as interpreted for examination purposes in the rejection of claim 14 under 35 U.S.C. 112(a)), CHEN, as modified by CHENG, CHENG ‘494, and LIN, teaches wherein a side of the cutting opening has a length that is at a first distance between each of the surrounding walls of any two of the connecting holes (see figure 1 of CHEN which provides that the cutting opening has a length and is at a first distance between the surrounding walls of any two connecting holes).

As to claim 15 (as interpreted for examination purposes in the rejection of claim 15 under 35 U.S.C. 112(a)), CHEN, as modified by CHENG, CHENG ‘494, and LIN, teaches a second distance between the surrounding wall of the first connecting hole and the surrounding wall of the third connecting hole is relative to the length of the side of the cutting opening (see annotated figure 1 of CHEN, wherein there is a distance between a first connecting hole and third connecting hole that is relative to the length of a side of the cutting opening, as the distance is along a side of the cutting opening).

As to claim 16 (as interpreted for examination purposes in the rejection of claim 16 under 35 U.S.C. 112(a)), CHEN, as modified by CHENG, CHENG ‘494, and LIN, teaches a length of a side of the cutting opening is positioned relative to a diameter of the first condenser section or a diameter of the second condenser section (see annotated figure 1 of CHEN, wherein there is a length to a side of the cutting opening and this is relatively positioned between at least a diameter of a first condenser or second condenser).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 2007/0131389 A1), in view of CHENG (US 7,455,102 B2), CHENG (US 7,245,494 B2 – herein referred to as CHENG ‘494), LIN (US 2014/0076521 A1) and CHAO (US 9,562,725 B2).
As to claim 5, CHEN, as modified by CHENG, CHENG ‘494, and LIN, does not further teach wherein the arc radii of the first arced sides of any two adjacent cooling plates are different such that an uneven arced surface is formed on a side of the cooling plate assembly.
CHAO, however, is within the field of endeavor provided a heat dissipation apparatus (abstract) that incorporates plates (5 and 6, at least) stacked along one another and engaged to receive heat pipe condenser ends (4) through connecting holes (51) of the plates (see figure 4). CHAO teaches that it is a known technique to provide that any two adjacent plates are of different shape/cut edges (col.2, lines 14-20) as it provides a reduction in flow field resistance of the heat dissipation device and increases the amount of airflow through the heat dissipation device to overall enhance the heat dissipation efficiency (col.2, lines 14-20). This provides that it would have been known to change aspects of the shape of adjacent plates from one another, as this would provide these enhancements to a heat dissipation device. One having ordinary skill within the art would recognize that this could be done through: (1) different size plates, such as in length, width, or height, (2) different sized notches, such as those of the radii of the arcs along the rear/front sides or depth of the notches along the right/left sides, or (3) different shape of the plates to either increase or decrease the number of notches along the various sides. Therefore, when there are a finite number of identified, predictable solutions, i.e. (1) different size plates, such as in length, width, or height, (2) different sized notches, such as those of the radii of the arcs along the rear/front sides or depth of the notches along the right/left sides, or (3) different shape of the plates to either increase or decrease the number of notches along the various sides, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e provides a reduction in flow field resistance of the heat dissipation device and increases the amount of airflow through the heat dissipation device to overall enhance the heat dissipation efficiency (col.2, lines 14-20), it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify CHEN, as modified by CHENG, CHENG ‘494, and LIN, by trying to adjust the shape of adjacently disposed plates as taught by CHAO to obtain the claimed structure, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).
As to claim 6, CHEN, as modified by CHENG, CHENG ‘494, and LIN, provides wherein a front and rear end of each of the cooling plates are individually provided with the arced sides (see annotated figure 1; see the modification provided by LIN). However, this does not provide the requirements of claim 6.
However, CHAO is within the field of endeavor provided a heat dissipation apparatus (abstract) that incorporates plates (5 and 6, at least) stacked along one another and engaged to receive heat pipe condenser ends (4) through connecting holes (51) of the plates (see figure 4). CHAO teaches that it is a known technique to provide that any two adjacent plates are of different shape/cut edges (col.2, lines 14-20) as it provides a reduction in flow field resistance of the heat dissipation device and increases the amount of airflow through the heat dissipation device to overall enhance the heat dissipation efficiency (col.2, lines 14-20). This provides that it would have been known to change aspects of the shape of adjacent plates from one another, as this would provide these enhancements to a heat dissipation device. An example provided by CHAO is that one plate is provided with one side that incorporates an arc (see figures 4,6, and 7) at a front side only and another plate has angle sides both at the front and rear (see figures 4, 6, and 8), so as to provide a different shape between the plates that remain adjacent one another and alternating along the stack. One having ordinary skill within the art would recognize, not only in the one example of CHAO, but the disclosure of having different shapes, that this could be done through: (1) different size plates, such as in length, width, or height, (2) different sized notches, such as those of the radii of the arcs along the rear/front sides or depth of the notches along the right/left sides, or (3) different shape of the plates to either increase or decrease the number of notches along the various sides. Therefore, when there are a finite number of identified, predictable solutions, i.e. (1) different size plates, such as in length, width, or height, (2) different sized notches, such as those of the radii of the arcs along the rear/front sides or depth of the notches along the right/left sides, or (3) different shape of the plates to either increase or decrease the number of notches along the various sides, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e provides a reduction in flow field resistance of the heat dissipation device and increases the amount of airflow through the heat dissipation device to overall enhance the heat dissipation efficiency (col.2, lines 14-20), it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify CHEN, as modified by CHENG, CHENG ‘494, and LIN,  by trying to adjust the shape of adjacently disposed plates as taught by CHAO to obtain the claimed structure, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 2007/0131389 A1), in view of CHENG (US 7,455,102 B2), CHENG (US 7,245,494 B2 – herein referred to as CHENG ‘494), LIN (US 2014/0076521 A1) and LI (US 7,564,688 B2).
As to claims 11 and 12, CHEN, as modified by CHENG, CHENG ‘494, and LIN, does not further teaches the requirements of claim 11 nor claim 12 (which directly depends from claim 11). 
However, LI is within the field of endeavor provided a heat dissipation structure (abstract). LI teaches wherein the structure includes a base (14 which includes structure of walls 140 and 142 with barbs 144; col.2, lines 58- col.3, line 5) for which a handle assembly (20) is fixed to the base (col.3, lines 14-15) and covers a top of the uppermost fin structure of the heat sink (see figure 2, wherein structure 26 is bent inwards to at least provide some covering and further structure 24 is a provided a top).  In addition, LI teaches wherein the handle assembly comprises a frame (24), a bent plate (26), and a handle (22), wherein the bent plate is fixed to the base (col.2, line 58 – col.3, line 5) and bent and extended(figure 5 – structure 264 extends outwardly in a bent fashion)  to cover a top of the uppermost fin structure of the heat sink (see figure 2 - wherein structure 26 is bent inwards to at least provide some covering), wherein the frame is disposed above the bent plate (see figure 3-wherein the frame extends along sides of the bent plate extension, 264, to be above the bent plate, and wherein the bent plate contains structure below the frame), and wherein the handle is fixed above the bent plate and disposed in the middle of the frame (see figures 1, 3, and 6). Particularly, LI teaches that the structure provides that the heat dissipation structure is able to be maintained in intimate contact with the electronic component, regardless of orientation of the heat dissipation structure (col.1, line 57- col.2, line 6). Thereby, one having ordinary skill in the art, prior to the date the invention was effectively filed, would have been motivated to modify the structure of CHEN as modified by CHENG, CHENG ‘494, and LIN, to incorporate the teachings of LI to provide engagement of contact between the heat generating device and the heat dissipation device.

Response to Arguments
As to Applicant’s arguments, see pages 7-10, filed 13 December, 2020, with respect to the rejection(s) of claim(s) 1-3 and 5-16 under 35 U.S.C.103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of LIN. The Examiner will note that CHEN teaches a first arced side on the front and rear ends of the heat dissipation apparatus. However, CHEN, alone or in combination with CHENG and CHENG ‘494, do not provide the second and third arced sides along the front and rear ends. LIN, though, is within the field of endeavor which teaches further vertically arced surfaces along stacked plates, of a cooling device, have additional arced surfaces along oppositely adjacent sides to a first arced surface for the purposes of directing airflow vertically to aid in the dissipation of heat directly from the heat generating components and enhance the efficiency of the structure.  Therefore, the Examiner provides the newly presented ground(s) of rejection herein, in view of Applicant’s amendments to at least claim 1, which teaches that it would have been known within the art to provide additional arced surfaces along the front and rear ends as claimed.
Further, the Examiner will mention that at pages 11-12 of Applicant’s arguments submitted on 13 December, 2020 are not persuasive, in view of Examiner’s rejection of claims 13-16 under 35 U.S.C. 112(a). The Applicant points to support of the claim amendments only by an annotated drawing of the present invention. However, as noted within the rejection of claims 13-16 under 35 U.S.C. 112(a), the Applicant lacks written description support for the claim limitations, as the drawings and specification as originally filed, do not adequately provide support for the relative dimensioning as claimed. Therefore, the Examiner is not persuaded to the allegations of the prior art failing to teach the claim amendments, wherein the claim amendments were note adequately described within the present invention, as effectively filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        3/9/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763